— Appeal from order and judgment (one paper), Supreme Court, New York County (Marilyn Shafer, J.), entered September 25, 2009, which denied as untimely the petition seeking, among other things, annulment of the Board of Examiners of Sex Offenders’ determination, dated July 17, 2007, that, pursuant to the Sex Offender Registration Act (Correction Law art 6-C), petitioner is required to register as a sex offender based on an out-of-state conviction, and granted respondents’ cross motion to dismiss this CPLR article 78 proceeding, unanimously dismissed, without costs, as academic (see People v Liden, 19 NY3d 271 [2012]). Concur — Mazzarelli, J.P., Friedman, Catterson, Manzanet-Daniels and Román, JJ. [Prior Case History: 2009 NY Slip Op 32105(U).]